             Case 18-22588                Doc 13           Filed 10/02/18 Entered 10/02/18 11:10:52                                       Desc Main
         Model Plan
                                                             Document     Page 1 of 3 Trustee:                                         [] Marshall [] Meyer

         11/22/2013                                                                                                                    [] Stearns      Vaughn


                                                           UNITED STATES BANKRUPTCY COURT

                                                              NORTHERN DISTRICT OF ILLINOIS

                                                                         EASTERN DIVISION

                              In re:                                                                                 Case No. 18-22588

                              James Draper,

                                       Debtors.                                           Modified Chapter 13 Plan, dated

[] A check in this box indicates that the plan contains special provisions, set out in Section G. Otherwise, the plan includes no provisions deviating from the
model plan adopted by the court at the time of the filing of this case

                        1. As stated in the debtor's Schedule I and J, (a) the number of persons in the debtor's household is
 Section A
                        3;
 Budget items           (b) their ages are ; (c) total household monthly income is $2,290.02: and (d) total monthly household expenses are $560.00, leaving
                        $1,730.02 available monthly for plan payments.
                        2. The debtor's Schedule J includes $0.00 for charitable contributions; the debtor represents that the debtor made substantially similar
                        contributions for 12 months prior to filing this case.


Section B                 1. The debtor assumes only the unexpired leases and executory contracts listed in Section G of this plan; all other unexpired leases and
                          executory contracts are rejected. Both assumption and rejection are effective as of the date of plan confirmation.
General items
                          2. Claims secured by a mortgage on real property of the debtor, set out in Section C or in Paragraph 2 of Section E of this plan, shall
                          be treated as follows:
                          (a) Prepetition defaults. If the debtor pays the cure amount specified in Paragraph 5 of Section E, while timely making all
                          required postpetition payments, the mortgage will be reinstated according to its original terms, extinguishing any right of the
                          mortgagee to recover any amount alleged to have arisen prior to the filing of the petition.
                          (b) Costs of collection. Costs of collection, including attorneys’ fees, incurred by the holder after the filing of this bankruptcy case
                          and before the final payment of the cure amount specified in Paragraph 5 of Section E may be added to that cure amount pursuant
                          to order of the court on motion of the holder.
                          3. The holder of any claim secured by a lien on property of the estate, other than a mortgage treated in Section C or in Paragraph 2 of
                          Section E, shall retain the lien until the earlier of (a) payment of the underlying debt determined under nonbankruptcy law, or (b)
                          discharge under 11 U.S.C. § 1328, at which time the lien shall terminate and be released by the creditor.
                          The debtor shall retain records, including all receipts, of all charitable donations listed in Schedule J.


Section C                      The debtor will make no direct payments to creditors holding prepetition claims. /or/
Direct payment of         [] The debtor will make current monthly payments, as listed in the debtor’s Schedule J- increased or decreased as necessary to reflect
claims by debtor          changes in variable interest rates, escrow requirements, collection costs, or similar matters-directly to the following creditors holding
                          claims secured by a mortgage on the debtor’s real property:
                          Creditor: _________, monthly payment: _________


 Section D                1. Initial plan term. The debtor will pay to the trustee $2,002.75 monthly for 60 months [and $____ monthly for an
                          additional ____ months], for total payments, during the initial plan term, of $120,164.93. [Enter this amount on Line 1 of Section H.]
 Payments
 by debtor to the         2. Adjustment to initial term. If the amount paid by the debtor to the trustee during the initial plan term does not permit payment of
 trustee; plan term       general unsecured claims as specified in Paragraphs 8 and 9 of Section E, then the debtor shall make additional monthly payments,
 and completion           during the maximum plan term allowed by law, sufficient to permit the specified payments.
                          3. Plan completion. [] The plan will conclude before the end of the initial term, as adjusted by Paragraph 2, only at such time as all
                          allowed claims are paid in full, with any interest required by the plan      /or/
                          [] The plan will conclude before the end of the initial term at any time that the debtor pays to the trustee the full amounts specified in
                          Paragraphs 1 and 2.
            Case 18-22588             Doc 13           Filed 10/02/18 Entered 10/02/18 11:10:52                                      Desc Main
                                                         Document     Page 2 of 3
Section E        The trustee shall disburse payments received from the debtor under this plan as follows:
Disbursements    1. Trustee's fees. Payable monthly, as authorized; estimated at 8.20% of plan payments; and during the initial plan term, totaling $9,106.77.
by the trustee   [Enter this amount on Line 2a of Section H.]
                 2. Current mortgage payments. Payable according to the terms of the mortgage, as set forth below, beginning with the first payment due
                 after the filing of the case. Each of these payments shall be increased or decreased by the trustee as necessary to reflect changes in variable
                 interest rates, escrow requirements, or similar matters; the trustee shall make the change in payments as soon as practicable after receipt of
                 a notice of the change issued by the mortgage holder, but no later than 14 days after such receipt. The trustee shall notify the debtor of any
                 such change at least 7 days before putting the change into effect. Any current mortgage payment made by the debtor directly to the
                 mortgagee shall be deducted from the amounts due to be paid by the trustee under this plan.


                 (a) To creditor ___________, monthly payments of $____________.
                 These payments, over the term of the plan, are estimated to total $___________


                 The total of all current mortgage payments to be made by the trustee under the plan is estimated to be $0.00. [Enter this amount on Line 2b
                 of Section H.]
                 3.1. Other claims secured by value in collateral. All secured claims, other than mortgage claims treated above and claims treated in
                 Paragraph 3.2, are to be paid in full during the plan term, with interest at the annual percentage rates and in the fixed monthly amounts
                 specified below regardless of contrary proofs of claim (subject to reduction with the consent of the creditor):


                 The total of all payments on these secured claims, including interest, is estimated to be $0.00. [Enter this amount on Line 2c of Section H.]
                 3.2. Other secured claims treated as unsecured. The following claims are secured by collateral that either has no value or that is fully
                 encumbered by liens with higher priority. No payment will be made on these claims on account of their secured status, but to the extent that
                 the claims are allowed, they will be paid as unsecured claims, pursuant to Paragraphs 6 and 8 of this section.


                 4. Priority claims of debtor's attorney. Payable in amounts allowed by court order. The total claim of debtor’s attorney is estimated to be
                 $3,000.00. [Enter this amount on Line 2d of Section H.]
                 5. Mortgage arrears. Payable as set forth below, regardless of contrary proofs of claim, except that the arrears payable may be reduced
                 either with the consent of the mortgagee or by court order, entered on motion of the debtor with notice to the trustee and the mortgagee.
                  Any such reduction shall be effective 14 days after either the trustee's receipt of a notice of reduction consented to by the mortgagee or the
                 entry of a court order reducing the arrearage.
                 The total of all mortgage arrearage payments to be made by the trustee under the plan is estimated to be $25,000.00. [Enter this amount on
                 Line 2e of Section H.]
                 6. Allowed priority claims other than those of the debtor's attorney. Payable in full, without interest, on a pro rata basis. The total of all
                 payments on non-attorney priority claims to be made by the trustee under the plan is estimated to be $0.00. [Enter this amount on Line 2f of
                 Section H.] Any claim for which the proof of claim asserts both secured and priority status, but which is not identified as secured in
                 Paragraphs 2, 3.1, or 3.2 of this section, will be treated under this paragraph to the extent that the claim is allowed as a priority claim.
                 7. Specially classified unsecured claim. A special class consisting of the following non-priority unsecured claim: shall be paid at of the
                 allowed amount. The total of all payments to this special class is estimated to be $0.00. [Enter this amount on Line 2g of Section H.]
                  Reason for the special class:_________________________________.
                 8. General unsecured claims (GUCs). All allowed nonpriority unsecured claims, not specially classified, including unsecured deficiency
                 claims under 11 U.S.C. § 506(a), shall be paid, pro rata,       in full, /or /   to the extent possible from the payments set out in Section D,
                 but not less than 25.00% of their allowed amount. [Enter minimum payment percentage on Line 4b of Section H.] Any claim for which the
                 proof of claim asserts secured status, but which is not identified as secured in section C, or Paragraphs 2, 3.1, 3.2 or 5 of this section, will
                 be treated under this paragraph to the extent that the claim is allowed without priority.

                 9. Interest.    Interest shall not be paid on unsecured claims /or /      interest shall be paid on unsecured
                 claims, including priority and specially classified claims, at an annual percentage rate of ____. [Complete Line 4d of Section H to reflect
                 interest payable.]
             Case 18-22588                Doc 13          Filed 10/02/18 Entered 10/02/18 11:10:52 Desc Main
Section F
                                                              Document                Page 3 of 3
              The trustee shall pay the amounts specified in Section E of this Plan in the following order of priority, with claims in a given level of priority
Priority      reduced proportionately in the event of insufficient plan payments: (1) trustee’s fee; (2) current mortgage payments; (3) secured claims listed in
              Section E, Paragraph 3.1; (4) priority claims of the debtor’s attorney; (5) mortgage arrears; (6) priority claims other than those of the debtor’s
              attorney; (7) specially classified non-priority unsecured claims; and (8) general unsecured claims.

Section G     Notwithstanding anything to the contrary set forth above, this Plan shall include the provisions set forth in the box following the signatures. The
Special       provisions will not be effective unless there is a check in the notice box preceding Section A.
terms

Section H      (1) Total payments from the debtor to the Chapter 13 trustee $120,164.93
Summary        (subject to Paragraph 2 of Section D)
of             (2) Estimated disbursements by the trustee for non-GUCs (general unsecured claims):
payments
to and from    (a) Trustee’s Fees $9,106.77
the trustee    (b) Current mortgage payments $0.00
               (c) Payments of other allowed secured claims $0.00
               (d) Priority payments to debtor’s attorney $3,000.00
               (e) Payments of mortgage arrears $25,000.00
               (f) Payments of non-attorney priority claims $0.00
               (g) Payments of specially classified unsecured claims $0.00
               (h) Total [add Lines 2a through 2g] $25,000.00
               (3) Estimated payments available for GUCs and interest during $95,164.93
               initial plan term [subtract Line 2h from Line 1]
               (4)   Estimated payments required after initial plan term:
               (a)   Estimated total GUCs, including unsecured deficiency claims under § 506(a) $2,232.66
               (b)   Minimum GUC payment percentage 25.00%
               (c)   Estimated minimum GUC payment [multiply line 4a by line 4b] $558.17
               (d)   Estimated interest payments on unsecured claims $_________
               (e)   Total of GUC and interest payments [add Lines 4c and 4d] $_______
               (f)   Payments available during initial term [enter Line 3] $95,164.93
               (g)   Additional payments required [subtract Line 4f from line 4e] $_______
               (5)   Additional payments available:
               (a) Debtor’s monthly payment less trustee’s fees and current mortgage payments made by the trustee           $463.52
               (b) Months in maximum plan term after initial term 60
               (c) Payments available [multiply line 5a by line 5b] $27,811.41

Section I          A check in this box indicates that the debtor consents to immediate entry of an order directing the debtor’s employer to deduct from the debtor’s
Payroll       wages the amount specified in Paragraph 1 of Section D and to pay that amount to the trustee on the debtor’s behalf. If this is a joint case, details of
Control       the deductions from each spouse’s wages are set out in Section G.

Signatures    Debtor’s Attorney/s/ Jason Borg       Date _____________________

                                                   Special Terms [as provided in Section G]
